DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recited “a further auxiliary magnet is associated to the main magnet… and the main magnet and the at least two auxiliary magnets being arranged in a Π-shape”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakai et al. (US 6087751 A).
RE claim 1, Sakai teaches a rotor 33 (Fig.29, 30) for an electrical machine, comprising: at least one magnetic pole comprising a main magnet 38 and at least two auxiliary magnets 36 laterally associated with the main magnet 38, wherein a magnetic axis (main magnet 38 has radial magnetization) of the main magnet 38 is different from magnetic axes of the at least two auxiliary magnets 36 (magnet 36 has circumferential magnetization) and at least two additional neighboring poles (P2) that are free from the main magnet 38 (Fig.29).

[AltContent: textbox (P2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P1)][AltContent: arrow][AltContent: textbox (P2)]
    PNG
    media_image1.png
    628
    530
    media_image1.png
    Greyscale



RE claim 2/1, Sakai teaches wherein the geometry of the main magnet 38 differs from that of the at least two auxiliary magnets 36 (see Fig.29 for magnet 38 has bigger size than magnet 36).



RE claim 4/1, Sakai teaches wherein the at least two auxiliary magnets are oriented with direction of magnetization of the main magnet such that a magnetic flux of the main magnet is amplified (see col.29: 15-25).

	RE claim 5/1, Sakai teaches the main magnet (2) and the at least two auxiliary magnets are permanent magnets (col.29: 10-15).

	RE claim 6/1, Sakai teaches at least one further magnetic pole (P1) is provided which comprises a first main magnet 38 and at least one first auxiliary magnet 36 wherein a magnetic axis of the first main magnet 38 is different from a magnetic axis of the at least one first auxiliary magnet 36 (see Fig.29).

RE claim 13/1, Sakai has been discussed above. Sakai further teaches a rotor 33 according to claim 1 as well as a stator 31, wherein the rotor 33 is mounted so as to be rotatable with respect to the stator 31 (Fig.25 and col.26 line 65 to col.27 line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Chen et al. (CN 106451859 A, the machine translation of which has been provided).
RE claim 7/1, Sakai has been discussed above. Sakai further teaches the auxiliary magnet 36 is formed as a buried spoke magnet (Fig.29).
Fujisawa does not teach the main magnet is formed as a surface magnet.
Chen teaches the main magnet 31 (circumferential magnet) is formed as a surface magnet (Fig.3) and the auxiliary magnet 22 is formed as a buried spoke magnet 22, 23 (Fig.1, 3). The surface magnet can be provided to reduce magnetic leakage flux and increase power factor/density (see translation pg.4 , 2nd ¶).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having the main magnet is formed as a surface magnet, as taught by Fujisawa, for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Kifuji et al. (US 2015/0372547 A1).
RE claim 8/1, Sakai has been discussed above. Sakai further teaches the main magnet 38 is formed as straight-shaped magnet 38 (Fig.29) and the auxiliary magnet 36 is formed as a buried spoke magnet 36.

Kifuji teaches main magnet 100 is formed as V-shaped magnet (Fig.6, ¶ 92), such shape allows magnetic flux leakage of the permanent magnets (100) to be reduced 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having said main magnet to be V-shape, as suggested by Kifuji, for the same reasons as discussed above.
Furthermore, since such a modification would have involved a mere change in the size or shape of a component. A change in size or shape is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 E 3SPQ 237 (CCPA 1955).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Koka et al. (US 2015/0115758 A1).
	RE claim 9/1, Sakai has been discussed above. Sakai does not teach a second main magnet of a different type is provided which has a different direction of magnetization than the main magnet.
Koka teaches a main magnet of a different type 402 is provided which has a different direction of magnetization (602) than the main magnet (magnetization 602 of magnet 402 is different from magnetization 601 of magnet 401, see Fig.6), doing so would increase the magnetization of the main magnet 400 (¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having a second main 

RE claim 10/9, Sakai has been discussed above. Sakai does not teach at least one second auxiliary magnet is associated with the second main magnet.
Koka teaches at least one auxiliary magnet 403 is also associated to the main magnet 402 of the different type, doing so would increase the magnetization of the main magnet 400 (¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having at least one second auxiliary magnet is associated with the second main magnet, as taught by Koka, for the same reasons as discussed above.

RE claim 11/9, as discussed above, Koka teaches thickness of the auxiliary magnet (403) differs from the thickness of the main magnet 402 of the different type designed as a spoke magnet (Fig.6).

RE claim 12/1, Sakai has been discussed above. Sakai does not teach a further auxiliary magnet is associated to the main magnet and wherein the magnetic pole additionally comprises the further auxiliary magnet, and the main magnet and the at least two auxiliary magnets being arranged in a Π-shape.
	Koka teaches a further auxiliary magnet 403 is associated to the main magnet 401 and wherein the magnetic pole additionally comprises the further auxiliary magnet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai by having a further auxiliary magnet is associated to the main magnet and wherein the magnetic pole additionally comprises the further auxiliary magnet, and the main magnet and the at least two auxiliary magnets being arranged in a Π-shape, as taught by Koka, for the same reasons as discussed above.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532. The examiner can normally be reached Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THOMAS TRUONG/Primary Examiner, Art Unit 2834